DETAILED ACTION
		This Office action is in response to the amendment filed on January 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a voltage divider disposed to receive the DC input voltage, and configured to generate a division voltage based on the DC input voltage; a voltage regulator having an input terminal that is disposed to receive the DC input voltage, and an output terminal, and configured to generate a regulated voltage at said output terminal thereof based on the DC input voltage; and a first capacitor coupled between said output terminal of said voltage regulator and ground; wherein said controller is further coupled to said voltage divider and said output terminal of said voltage regulator for receiving the division voltage and the regulated voltage respectively therefrom, and configured to adjust at least one of the frequency or the duty cycle of the PWM signal further based on the division voltage” in Claims 2-6 and 8-10 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838